Case 1:21-cr-00160-RDB Document11 Filed 05/18/21 Page 1 of 1

FILED
i} T URT
US. siSTE oe Meg

IN THE UNITED STAFES:DISTRICT COURT ! AP IAA
FOR THE DISTRICT.¢ ORVEARYLAND st a li: be
> "y UA HA ¥ i 8 T
BA Li IMG AES 0

UNITED STATES OF AMERICA 7g) WAY 11 P3930" SHSALHHORE
*
vs ; Case No: -~RDB=21-0160" GY
John Doe
*
2A oi ae ae af 2 |

ORDER OF DETENTION BY AGREEMENT

A hearing, having been held on this date, at which the defendant was represented by

 

 

Andrew Szekley, AFPD , and the Government was represented by
Assistant United States Attorney ___Adam Ake , itis
ORDERED, this 17th day of May 2021 , that the

 

above-named defendant be, and the same hereby is, DETAINED by agreement of the parties
without prejudice to either side requesting a prompt hearing to set appropriate conditions of

release or otherwise address the detention of the defendant.

 

Thomas M. DiGirolfmo
United States Magistrate Judge

U.S. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement
